Exhibit 10.2

CAESARS ENTERTAINMENT CORPORATION

2017 PERFORMANCE INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made by and
between Caesars Entertainment Corporation, a Delaware corporation (the
“Corporation”), and [                ] (“Participant”) on the date set forth on
the final page of this Agreement. Any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Plan.

WHEREAS, the Corporation has adopted the Caesars Entertainment Corporation 2017
Performance Incentive Plan (as the same may be amended from time to time in
accordance with its terms, the “Plan”), pursuant to which Performance Stock
Units may be granted; and

WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to grant the Performance Stock Units
provided for herein to Participant subject to the terms set forth herein.

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:

 

1. Grant of Performance Stock Units.

(a)    Grant. The Corporation hereby grants to Participant, on the Date of Grant
(set forth in Appendix A) the target number of Performance Stock Units (“PSUs”)
set forth in Appendix A (the “Target PSUs”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The actual number
of PSUs earned by the Participant shall be from 0% to 200% of the Target PSUs.
Each PSU represents the right to receive payment in respect of one share of
Common Stock of the Corporation (a “Share”), subject to the terms of this
Agreement and the Plan. The PSUs are subject to the restrictions described
herein, including forfeiture under the circumstances described in Section 4
hereof. The PSUs shall vest and become nonforfeitable in accordance with
Section 2 and Section 4 hereof.

(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.

(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the PSUs and acknowledgment that the terms of the
Plan and this Agreement have been read and understood by signing and returning a
copy of this Agreement as



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

instructed by the Corporation. By accepting this Agreement, Participant consents
to the electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules (which
consent may be revoked in writing by Participant at any time upon three business
days’ notice to the Corporation, in which case subsequent prospectuses, annual
reports and other information will be delivered in hard copy to Participant).

 

2. Vesting.

(a)     Subject to the terms and conditions of this Agreement, the PSUs shall be
subject to a three-year performance period, consisting of the calendar years
20[18], 20[19] and 20[20] (the “Total Award Performance Period”), which is
further subdivided into three annual performance periods, each of which are a
single calendar year (each an “Annual Performance Period”). Except as otherwise
provided below, following each Annual Performance Period, the number of PSUs
earned shall be determined as provided in Appendix A (as determined under
Appendix A, the “Earned PSUs”). Except as otherwise provided below, the number
of Earned PSUs, if any, shall become vested on the anniversary of the Date of
Grant immediately following the last day of the Annual Performance Period with
respect to which the Earned PSUs were earned (the “Vesting Date”) if the
Participant’s employment or services with the Corporation and its Subsidiaries
continues throughout the period beginning on the Date of Grant and ending on the
Vesting Date.

(b)    In the event that Participant’s employment or services with the
Corporation and its Subsidiaries is terminated (i) by the Corporation or a
Subsidiary without Cause, (ii) by Participant for Good Reason, (iii) by reason
of Participant’s death or (iv) by the Corporation or a Subsidiary on account of
Participant’s Disability, in each case at any time between the Date of Grant and
the second anniversary of the effective date of the Reorganization (as defined
in the Participant’s employment agreement with the Corporation, as amended),
Participant shall be considered as remaining employed with the Corporation and
its Subsidiaries throughout the period beginning on the Date of Grant and ending
on the Vesting Date applicable to the third Annual Performance Period, for
purposes of vesting in any Earned PSUs pursuant to Section 2(a) hereof.

(c)    If, during the period that begins on the effective date of a Change in
Control (as defined below) and ends on the twelve month anniversary of the
effective date of the Change in Control, there is a termination of Participant’s
employment or services with the Corporation and its Subsidiaries by the
Corporation or a Subsidiary without Cause (other than as a result of
Participant’s death or Disability) or by Participant for Good Reason (a
“Qualifying Termination”), and such Qualifying Termination occurs on or before
the Vesting Date of an Annual Performance Period, then the sum of the following
amounts shall become fully vested upon the effective date of the Qualifying
Termination (the total Target PSUs that vest pursuant to this Section 2(c) shall
be referred to as “Earned Target PSUs”): (i) the Target PSUs attributable to any
Annual Performance Period with respect to which the Qualifying Termination
occurs prior to the Vesting Date applicable to such Annual Performance Period,
and (ii) for each Annual Performance Period with respect to which the Qualifying
Termination occurs on or after the Vesting Date applicable to such Annual
Performance Period in which the Earned PSUs for such



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

Annual Performance Period (as determined under Appendix A) were less than the
Target PSUs attributable to such Annual Performance Period (as set forth on
Appendix A) each a, “Previously Vested Below Target Annual Performance Period”),
an amount equal to the Target PSUs attributable to such Previously Vested Below
Target Annual Performance Period (as set forth on Appendix A), less the Earned
PSUs for such Previously Vested Below Target Annual Performance Period (as
determined under Appendix A). For the avoidance of doubt, if Participant becomes
eligible to receive Earned Target PSUs pursuant to this Section 2(c),
Participant shall not be eligible to earn any Earned PSUs determined as provided
in Appendix A with respect to any Annual Performance Period with respect to
which the Qualifying Termination occurs prior to the Vesting Date applicable to
such Annual Performance Period.

(d)    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

(i)    [The acquisition by any Person (within the meaning of Section 3(a)(9) of
the Exchange Act) of Beneficial Ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than [fifty] percent ([50]%) of the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) (the foregoing Beneficial Ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this Section 2(d)(i), the following acquisitions shall not
constitute or result in a Change in Control: (v) any acquisition directly from
the Corporation; (w) any acquisition by the Corporation; (x) any acquisition by
any Person that as of [January 1, 2018] owns Beneficial Ownership of a
Controlling Interest; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Subsidiary; or
(z) any acquisition by any entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) below; or

(ii)    During any period of two (2) consecutive years (not including any period
prior to [January 1, 2018]) individuals who constitute the Board on [January 1,
2018] (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to [January 1, 2018] whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii)    Consummation of (A) a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving (x) the Corporation or (y) any
one or more Subsidiaries whose combined revenues for the prior fiscal year
represented more than [fifty percent (50%)] of the consolidated revenues of the
Corporation and its Subsidiaries for the prior fiscal year (the “Major
Subsidiaries”), or (B) a sale or other disposition of all or substantially all
of the assets of the Corporation or the Major



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

Subsidiaries, or the acquisition of assets or equity of another entity by the
Corporation or any of its Subsidiaries (each of the events referred to in
clauses (A) and (B) sometimes hereinafter being referred to a “Business
Combination”), unless, following such Business Combination, (1) all or
substantially all of the individuals and entities who were the Beneficial Owners
(within the meaning of Rule 13d-3 promulgated under the Exchange Act),
respectively, of the Outstanding Corporation Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
[fifty percent (50%)] of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of members of the
board of directors (or comparable governing body of an entity that does not have
such a board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Voting Securities, (excluding any outstanding voting securities of the
Continuing Entity that such Beneficial Owners hold immediately following the
consummation of the Business Combination as a result of their ownership, prior
to such consummation, of voting securities of any company or other entity
involved in or forming part of such Business Combination other than the
Corporation), (2) no Person (excluding any employee benefit plan (or related
trust) of the Corporation or any Continuing Entity or any entity controlled by
the Continuing Entity or any Person that as of [January 1, 2018] owns Beneficial
Ownership of a Controlling Interest) beneficially owns, directly or indirectly,
[fifty percent (50%)] or more of the combined voting power of the then
outstanding voting securities of the Continuing Entity except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the Board of Directors or other governing body of the
Continuing Entity were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.]

3.        Settlement. The obligation to make payments and distributions with
respect to vested Earned PSUs or Earned Target PSUs, as applicable, shall be
satisfied through the issuance of one Share for each vested Earned PSU or Earned
Target PSUs, as applicable (the “settlement”), and the settlement of the vested
Earned PSUs or Earned Target PSUs, as applicable, may be subject to such
conditions, restrictions and contingencies as the Administrator shall determine.
The vested Earned PSUs shall be settled within sixty (60) days after the end of
each Annual Performance Period (as applicable, the “Settlement Date”). The
Earned Target PSUs shall be settled within sixty (60) days after the effective
date of the Qualifying Termination (the “Qualifying Termination Settlement
Date”). The payment dates set forth in this Section 3 have been specified for
the purpose of causing the PSUs to be exempt from the provisions of Section 409A
of the Code.

4.        Termination of Employment or Service. Except as otherwise provided in
an employment agreement (or similar agreement) between Participant and the
Corporation or any of



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

its Subsidiaries in effect on the Date of Grant, or under Sections 2(b) or 2(c)
above, if Participant’s employment or service with the Corporation or any
Subsidiary, as applicable, terminates for any reason, then the unvested portion
of the PSUs shall be cancelled immediately and Participant shall immediately
forfeit any rights to the PSUs subject to such unvested portion. Any unvested
PSUs that remain after the earlier of the Settlement Date applicable to the
third Annual Performance Period or the Qualifying Termination Settlement Date,
shall be cancelled immediately and Participant shall immediately forfeit any
rights to the PSUs subject to such unvested portion.

5.        Adjustments. In the event of any change in the outstanding Shares
by reason of a recapitalization, reclassification, reorganization, stock split,
reverse stock split, combination of shares, stock dividend, extraordinary
dividend distribution or other transaction set forth in Section 7.1 of the Plan
or a similar transaction, the Administrator shall adjust, in a manner deemed
equitable by the Administrator in accordance with the terms of Plan, in its sole
discretion, the number of PSUs held by Participant under this Agreement.

6.        No Rights as a Stockholder. Except as set forth in the Plan, neither
Participant nor any person claiming through Participant shall be, or have any
rights or privileges of, a stockholder of the Corporation in respect of shares
issuable pursuant to PSUs granted hereunder until the Shares have been delivered
to Participant.

7.        Compliance with Legal Requirements.

(a)    Generally. The granting and settlement of the PSUs, and any other
obligations of the Corporation under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Administrator shall have the right to impose such
restrictions or delay the settlement of the PSUs as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which the Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to the Shares; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Administrator or the Corporation determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.

(b)    Tax Withholding. All distributions under the Plan shall be subject to
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Corporation shall have the power and the right to
require Participant to remit to the Corporation or deduct or withhold from all
amounts payable to Participant in connection with the PSUs or otherwise, an
amount sufficient to satisfy any applicable taxes allowed by law. Further, the
Corporation may permit or require Participant to satisfy, in whole or in part,
the tax obligations by withholding Shares that would otherwise be received upon
settlement of the PSUs.



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

8.    Miscellaneous.

(a)    Transferability. The PSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order if approved or ratified by the Administrator or as
otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan, to the extent
permissible under Section 409A of the Code, if applicable.

(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(c)    Section 409A. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
and all regulations, guidance and other interpretive authority issued thereunder
(“Code Section 409A”) so as not to subject the Participant to payment of any
additional tax, penalty or interest imposed under Code Section 409A and any
ambiguities herein shall be interpreted to so comply. Notwithstanding the
foregoing or any provision of the Plan or this Agreement, if any provision of
the Plan or this Agreement contravenes Code Section 409A or could cause
Participant to incur any tax, interest or penalties under Code Section 409A ,
the Administrator may, in its sole discretion and without Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to, Code
Section 409A , or to avoid the incurrence of taxes, interest and penalties under
Code Section 409A, and/or (ii) maintain, to the maximum extent practicable, the
original intent and economic benefit to Participant of the applicable provision
without materially increasing the cost to the Corporation or contravening the
provisions of Code Section 409A. This Section 8(c) does not create an obligation
on the part of the Corporation to modify the Plan or this Agreement and does not
guarantee the tax treatment of the PSUs. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, if any payment hereunder is subject
to Code Section 409A and (A) such payment is to be paid or provided on account
of Participant’s termination of employment (or other separation from service),
(B) Participant is a specified employee (within the meaning of
Section 409A(a)(2)(B) of the Code), and (C) such payment is required to be made
or provided prior to the first day of the seventh month following Participant’s
separation from service or termination of employment, then such payment shall be
delayed until the first day of the seventh month following Participant’s
termination of employment (or other or separation from service). For purposes of
applying the requirements of Code Section 409A, the determination as to whether
Participant has had a termination of employment (or separation from service)
shall be made in accordance with the provisions of Code Section 409A and the
guidance issued thereunder without application of any alternative levels of
reductions of bona fide services permitted thereunder.

(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or independent contractor of the Corporation or its
Subsidiaries or shall interfere with or restrict in any way the right of the
Corporation or its Subsidiaries, which are hereby expressly reserved, to remove,
terminate or discharge Participant at any time for any reason whatsoever.

(g)    No Rights to Award. The grant to Participant of the PSUs pursuant to this
Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.

(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of vested
PSUs, the Corporation shall be entitled to pay to Participant an amount in cash
equal to the fair market value (as defined in the Plan) of such fractional
share.

(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.

(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan,
including without limitation Section 8.14 of the Plan.

(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.

(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan or Section 8(c) hereof.

(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

[Signatures on next page]



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.

 

CAESARS ENTERTAINMENT CORPORATION

By  

 

Name:  

Title:  

Date:  

 

Agreed to and Accepted by:

 

PARTICIPANT

Date:  

 



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

APPENDIX A

Date of Grant, Performance Goals and number of Target PSUs:

 

  1. Date of Grant: [            ]

 

  2. Target Performance Goal. The target Adjusted EBITDA goal for each Annual
Performance Period (the “Target Adjusted EBITDA Goal”) shall be as follows1:

 

  a. First Annual Performance Period ending on December 31, 20[ ] (the “First
Annual Performance Period”): $[            ]

 

  b. Second Annual Performance Period ending on December 31, 20[ ] (the “Second
Annual Performance Period”): $[            ]

 

  c. Third Annual Performance Period ending on December 31, 20[ ] (the “Third
Annual Performance Period”): $[            ]

 

  3. Target PSUs: [            ]. The portion of the Target PSUs attributable to
each Annual Performance Period shall be as follows:

 

  a. First Annual Performance Period: [                ]

 

  b. Second Annual Performance Period: [            ]

 

  c. Third Annual Performance Period: [            ]

Method for determining the number of Earned PSUs:

The following tables provides the method for determining the number of Earned
PSUs for each Annual Performance Period based on the Corporation’s achievement
of target levels of Adjusted EBITDA each Annual Performance Period that occurs
during the Total Award Performance Period, as determined as soon as practicable
after the end of each Annual Performance Period by the Administrator. The
Administrator may, in its sole and absolute discretion, decrease the number of
Earned PSUs otherwise payable to Participant based upon such performance. For
example, discretion may be used to decrease the number of Earned PSUs otherwise
payable to Participant based upon such performance in the event of certain
infrequent or unusual gain from an unexpected event that would favorably impact
the number of Earned PSUs absent such decrease. All determinations by the
Administrator shall be final, conclusive and binding.

 

  1. The Earned PSUs for each Annual Performance Period shall be determined as
follows2:

 

  a. The Earned PSUs for the First Annual Performance Period shall be equal to
(i) the number of Target PSUs attributable to the First Annual Performance
Period, multiplied by (ii) the First Annual Performance Period Earned Percentage
determined as set forth below:

 

1  The target Adjusted EBITDA goal for each Annual Performance Period shall be
subject to adjustment after the Date of Grant in the sole and absolute
discretion of the Administrator.

2 

Straight line interpolation between points shall be used.



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

Percent of the Target Adjusted EBITDA

Goal Attained for the First Annual

Performance Period

  

First Annual Performance Period

Earned Percentage

                                                              

 

  b. The Earned PSUs for the Second Annual Performance Period shall be equal to
(i) the number of Target PSUs attributable to the Second Annual Performance
Period, multiplied by (ii) the Second Annual Performance Period Earned
Percentage determined as set forth below:

 

Percent of the Target Adjusted EBITDA

Goal Attained for the Second Annual

Performance Period

  

Second Annual Performance Period

Earned Percentage

                                                              

 

  c. The Earned PSUs for the Third Annual Performance Period shall be equal to
the sum of:

 

  i. an amount equal to (A) the number of Target PSUs attributable to the Third
Annual Performance Period, multiplied by (B) the Third Annual Performance Period
Earned Percentage determined as set forth below;

 

  ii. if the Earned PSUs for the First Annual Performance Period were less than
the number of Target PSUs attributable to the First Annual Performance Period
and the Third Annual Performance Period Earned Percentage determined as set
forth below is greater than 100%, an amount equal to (A) the total number of
Target PSUs attributable to the First Annual Performance Period, less the total
number of Earned PSUs for the First Annual Performance Period , multiplied by
(B) the Third Annual Performance Period Earned Percentage determined as set
forth below; and

 

  iii. if the Earned PSUs for the Second Annual Performance Period were less
than the number of Target PSUs attributable to the Second Annual Performance
Period and the Third Annual Performance Period Earned Percentage determined as
set forth below is greater than 100%, an amount equal to (A) the total number of
Target PSUs attributable to the Second Annual Performance Period, less the total
number of Earned PSUs for the Second Annual Performance Period, multiplied by
(B) the Third Annual Performance Period Earned Percentage determined as set
forth below.



--------------------------------------------------------------------------------

Form PSU Agreement - Executive

 

Percent of the Target Adjusted EBITDA

Goal Attained for the Third Annual

Performance Period

  

Third Annual Performance Period

Earned Percentage

                                                              

For the avoidance of doubt, if the Third Annual Performance Period Earned
Percentage determined as set forth above is equal to or less than 100%, the
portion of the Earned PSUs for the Third Annual Performance Period determined
under subsections c.ii and c.iii above shall be zero.

 

  2. Definitions.

 

  a. “Adjusted EBITDA” shall mean “Adjusted EBITDA” as defined by the
Corporation to be consistent with agreements entered into by the Corporation
governing certain senior secured credit facilities, as adjusted by exceptions
approved by the Compensation and Management Development Committee to account for
unforeseen events that directly impact Adjusted EBITDA results.